Citation Nr: 0934918	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
strain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Waco, Texas,  Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

In July 2009, the Veteran submitted additional evidence in 
support of his claim including a May 2008 lay statement from 
H.L.W, as well as other evidence which is duplicative of 
evidence already associated with the claims folder.  As the 
Veteran did not waive agency of original jurisdiction 
consideration of the new evidence, the Board finds that the 
case must be remanded for additional development prior to 
appellate review.  38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  A review of the record 
shows the Veteran was provided VCAA notice in April 2006 and 
May 2008.  He was notified that the VCAA notice requirements 
applied to all elements of a claim in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, additional evidence, including some duplicative 
of evidence already in the claims folder, was received by the 
Board in July 2009 pertinent to the issue on appeal.  As the 
Veteran has not waived agency of original jurisdiction 
consideration of the new evidence, this matter must be 
remanded for additional development.  38 C.F.R. § 20.1304(c) 
(2008).

The Veteran has also asserted that VA treatment and 
examination reports of record do not adequately evaluate his 
neurologic symptoms due to the service-connected back 
disability.  He requested that nerve conduction studies be 
conducted to assess his present disability.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, VA is instructed to evaluate and associated objective 
neurologic abnormalities under an appropriate diagnostic 
code.  A November 2007 VA examination report noted the 
Veteran complained of bilateral lower extremity paresthesia 
and dysthesia in an S1 radicular pattern and described 
symptoms consistent with neurogenic claudication.  The Board 
notes, however, that the examiner provided no additional 
comments as to these complaints and did not address the 
significance, if any, of the neurological examination 
findings of absent bilateral ankle jerks.  Therefore, an 
additional medical opinion is required for an adequate 
determination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his low back 
disability since May 2006.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to the current nature and 
extent of his service-connected back 
disability.  The physician should 
identify all present orthopedic and 
neurologic manifestations of the service-
connected low back disability.  All 
indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   An explanation should be 
provided if additional tests or studies 
are not considered to be necessary.

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Spine 
Examinations, revised on April 20, 2009.   

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


